UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q/A (Amendment No. 2) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-33067 MIDWEST ENERGY EMISSIONS CORP. (Exact name of Registrant as Specified in its Charter) Delaware 87-0398271 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 West Wilson Bridge Road, Suite 140 Worthington, Ohio (Address of principal executive offices) (Zip Code) (614) 505-6115 (Registrant’s Telephone Number, Including Area Code) China Youth Media Inc. 3301 30th Avenue S, Grand Forks, North Dakota, 58201-6009 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the Issuer’s classes of common stock, as of the latest practicable date: Common, $.001 par value per share; 31,001,352 outstanding as of November 21, 2011 (adjusted for the 1 for 110 reverse stock split effected as of October 7, 2011). EXPLANATORY NOTE We are filing this Amendment No. 2 of Form 10-Q/A (the “Amendment”) to our quarterly report on Form 10-Q for the period ended June 30, 2011 (the “Original Report”), as amended on October 5, 2011, primarily to include restated unaudited interim financial statements for the period ended June 30, 2011 due to certain errors identified by management and as described in our Current Report on Form 8-K filed on November 4, 2011. Except as otherwise reflected below, this Amendment speaks as of the filing date of the Original Report and does not reflect events that may have occurred subsequent to the filing of the Original Report. MIDWEST ENERGY EMISSIONS CORP. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4. Controls and Procedures. 19 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Default upon Senior Securities. 21 Item 4. [Removed and Reserved.] 21 Item 5. Other Information. 21 Item 6. Exhibits. 21 SIGNATURES 22 i PART I - FINANCIAL INFORMATION Item 1.Financial Statements MIDWEST ENERGY EMISSIONS CORP. Index to Financial Information Period Ended June 30, 2011 Page Consolidated Financial Statements (Unaudited): Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 1 MIDWEST ENERGY EMISSIONS CORP (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2010 June 30, December 31, ASSETS CURRENT ASSETS Cash $ $ Other current assets - Current assets of discontinued operations - Total current assets Property and Equipment, Net License, Net Other assets of discontinued operations - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses Advances payable - related party Current liabilities of discontinued operations - Advances payable - related party of discontinued operations - Total current liabilities Convertible note payable of discontinued operations - Beneficial conversion feature of discontinued operations ) - TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value: 2,000,000 shares authorized; Series A Preferred Stock, $0.001 par value; 500,000 shares authorized; zero shares issued and outstanding at June 30, 2011; zero shares issued and outstanding at December 31, 2010; - - Series B Preferred Stock, $0.001 par value; 10,000 shares authorized; 10,000 shares issued and outstanding at June 30, 2011; 10 - zero shares issued and outstanding at December 31, 2010; Common stock; $.001 par value; 500,000,000 shares authorized; 334,727,476 shares issued and outstanding as of June 30, 2011 9,890 shares issued and outstanding at December 31, 2010; Additional paid-in capital ) Accumulated other comprehensive income of discontinued operations ) - Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 2 MIDWEST ENERGY EMISSIONS CORP (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED JUNE 30, 2 AND THE CUMULATIVE PERIOD DECEMBER 17, 2008 (INCEPTION) JUNE 30, 2011 (Unaudited) For the Three Months Ended June 30, 2011 For the Three Months Ended June 30, 2010 For the Six Months Ended June 30, 2011 For the Six Months Ended June 30, 2010 December 17, 2008 (Inception) Through June 30, 2011 REVENUE $
